Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 09/10/2021 is acknowledged. 
The rejection of claim 35 under 35 U.S.C. 112(b) is withdrawn per claim amendment. 
Claims 1, 13, 24, 35 have been amended.
Claim 36 has been newly added.
Claims 7, 12, 14, 18, 22, 25, 30 and 34 are cancelled.
Claims 1-6, 8-11, 13, 15-17, 19-21, 23-24, 26-29, 31-33 and 35-36 are being considered on the merits.
Claim Objections
Claim 13 is objected to for “C. I. Solvent Violet 13”. It appears that this phrase is a designation for a commercial product name. The use of commercial designations and trade names is prohibited in claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 36 recites the limitation "the vitamin D particles" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-6, 8-11, 13, 15-17, 19-21, 23-24, 26-29, 31-33 and 35-36  are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2004/0258801; hereinafter R1) in view of Zhao et al. (US 6,559,216; hereinafter R2) in view of Gonnet  et al. (J. Controlled Release. 146: 276-290 (2010), hereinafter Gonnet) with Makino et al. (US 5,158,944) as evidence. 
Claim 1 has been amended now reciting “wherein the vitamin-D composition has a particle size of less than about 1000 µm”. Claim 13 has been amended to recite the UV scavenger chemical entities. 
Claims 1 is limited to a drinking product, comprising water fortified with a Vitamin D composition. The drinking product has a shelf life of at least 5 months. 
Claim 1 - R1 discloses beverages including water comprising vitamin D and calcium. [0035, 0046-0052 and 0064]
Claims 1-4 - R1 teaches that the vitamin premix comprising sucrose, Acacia gum (gum Arabica), corn starch, soy oil, tocopherol and Vitamin D3 is added to foodstuffs such as a beverage including water, mineral water, fruit juices, fruit drinks [0035]. According to par. [0123] in the instant specification, more or less the same compounds are used to produce the dispersion of vitamin D3 in water. Furthermore, the new limitation of vitamin D composition particle size being less than 1000 µm is also obvious due to the fact that the compositions comprising vitamins may be produced by spray drying a liquid composition which technique is known to produce particles in the micron range. (Gonnet, 2010, Table 1). Gonnet also explains that vitamin compositions in large quantities may be produced by spray drying, spray chilling extrusion; etc. These particles also have the advantage of a long shelf life. Particles produced are matricial and the particle size may be modulated by modifying solution viscosity and inlet and outlet temperatures. Such techniques are adapted to oral administration as they lead to large particle size (µm to mm) (page 281, 4.2. Mechanical processes to page 282). Therefore, particle size of vitamin D composition of claim 1 is considered an optimized particle size of the composition. This composition is eventually dissolved in water to produce the claimed product. 
It is noted that Claims 5, 23 are limited to the absence of flavors, sweeteners, colorant or preservatives. While R1 teaches of a vitamin D premix comprising sweetener, vitamin E, etc. in producing a flavored beverage, a beverage such as plain water would not require adding flavorants or colorant. Therefore, eliminating the unwanted element would have been obvious. MPEP 2144.04(II)(A) states that 
Claim 8 - While R1 does not explicitly teach the pH of the drinking product, however, since R1 clearly teaches that the beverage may be water or mineral water, the pH of the product would obviously be in the range as presently recited in claim 8. Furthermore, Makino et al. (US 5,158,944) also teaches that Vitamin D3 is most stable in water at pH 6.5-8.0. (col. 3, lines 33-35)
R1 teaches of different factors such as temperature, light, oxygen, pH, vitamin C and packaging materials may affect vitamin D stability. Further, R1 discloses the experiments carried out to study the stability of Vitamin D in a beverage comprising calcium. The packaging materials includes glass, and high density polyethylene (HDPE). [0075]
Claim 13 - R1 further discloses the packaging of the fortified beverage in a bottle. The beverage comprising Vitamin D3 and calcium was stored at 45C and exposed to fluorescent light. [0076].
Claims 9, 17, 26 -  R1 discloses a manufacturing process for producing a beverage comprising filtered water comprising Vitamin D3 and calcium. 
Claim 6, 16  - Regarding the concentration of Vitamin D in the beverage, since R1 clearly discloses the inclusion of Vitamin D in the beverage, any desirable concentration of Vitamin D would have been incorporated into the beverage based on the recommended daily allowance (RDA) of this vitamin. 
While R1 discloses that packaging materials may affect the stability of vitamin D, R1 is silent to the use of polyethylene terephthalate (PET) bottles comprising a UV scavenger for packaging beverages.
Claim 13, 14, 21 - R2 discloses PET bottles comprising UV absorbing compounds which may be used for liquids containing UV sensitive materials. (Abstract)
Claim 14 - R2 discloses the effectiveness of PET packaging for preventing the degradation of Vitamin B2 (light sensitive). (col. 20, lines 51-65)
Amended claim 13 is limited to the specific chemical entities as UV scavengers. Since R2 clearly discloses UV scavengers to be used in PET bottles for protecting light sensitive vitamins, use of any other UV scavengers including the scavengers of claim 13 would have been a modification of R2; well within one’s ordinary skill in the art. The specification is void of any unexpected results when such chemicals are used as UV scavengers. 
Claims 13, 14 - R2 discloses that all PET bottles containing UV absorbers show much higher level of retained riboflavin. (Col. 21, passage below Table 3).
Claims 27 and 28 are limited to the order of adding the vitamin D and calcium to the water product. Addition of these elements simultaneously or in an order would have been a matter of simple experimentation. 
Claim 29 - R2 discloses the concentration of UV absorbers in the PET polymer. The concentration of such compounds ranges from 0.1% to 0.2% (Table 1). Instant claim 29
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R1 by packaging the beverage in PET bottles comprising UV scavengers as motivated/obvious by R2. Instant claims are limited to a shelf life of at least about 5 months. Since the stability of vitamin D at pH 6.5-8.0 as well as the protective effect of PET packaging comprising UV scavenger on light sensitive vitamins are disclosed by the cited references, the pH stabilized and PET (UV scavenger) packaged product would have been expected to be stable for at least 5 months. In other words, the 5-month stability of the packaged product is the description of a product which would have been obvious over the teachings of the cited references. 
Claims 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2004/0258801; hereinafter R1) in view of Kenley et al. (US 2013/0126430; hereinafter R3) and Zhao et al. (US 6,559,216; hereinafter R2).
Claim 24 is a method of producing a drinking product comprising water which has been treated to remove particles, chlorine, reduce dissolved solids and to prevent microbial growth. The drinking product comprises Vitamin D and calcium. The product is packaged in PET bottles comprising UV scavengers to protect the vitamin content.
Claim 24 - R1 discloses a method for producing beverages comprising water and mineral water fortified with Vitamin D and calcium. However, R1 is silent regarding water purification.
Claims 24, 31, 32, 33 - R3 discloses a system for water purification comprising the steps outlined in claim 24.
Claim 24 - R2 discloses PET bottles comprising UV scavengers for packaging liquids comprising light sensitive materials. 
Therefor it would have been obvious to those of ordinary skill in the art, at the time the invention was made, to modify the method of R1 by purifying water as motivated by R3 and packaging the beverage comprising water fortified with Vitamin D and calcium in PET bottles comprising UV scavengers as motivated by R2. One would do so to improve water quality as the carrier of vitamin D and protect the product from vitamin-destructive UV light for an increased shelf life. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing vitamin D and calcium fortified beverages comprising water. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (US 2004/0258801; hereinafter R1), Kenley et al. (US 2013/0126430; hereinafter R3) and Zhao et al. (US 6,559,216; hereinafter R2), further in view of Long et al. (US 6,042,908; hereinafter R4)
R3 clearly sets forth the use of U.V irradiation for disinfecting water and water container. However, R3 is silent to the use of ozone for disinfecting water and the level of residual ozone in water.
Claim 35 - R4 discloses the effect of residual ozone on the flavor of water in plastic containers. (Abstract)
R4 clearly states that ozonation is used for the purpose of disinfecting a liquid such as water. The residual ozone in the disinfected water ranges from 0.1 ppm to 30 ppm ozone, and generally decays over a very short period of time due to the inherent instability of the ozone molecule. (Col. 6, lines 49-59)
Therefore, use of ozone for disinfecting the water product and the standards for the residual ozone would have been obvious over the teachings of R4. 
Response to Argument
	 In light of the new grounds of rejection, Applicant’s arguments are moot. 
	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	DeWille et al. (US 5,597,595) discloses beverages fortified with calcium and vitamin D. DeWille et al. explains that the purpose of homogenization step is to break up, or evenly disperse, the oil phase into the aqueous phase so that the particle size of the emulsion is sufficiently small to retard coalescence of the oil phase and prevent separation. (col. 30, C. Use of Homogenization). 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791